  Case 20-21593-jrs            Doc 34 Filed 12/31/20 Entered 01/01/21 01:03:56                    Desc Imaged
                                     Certificate of Notice Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                               Northern District of Georgia
                                     Gainesville Division Room 120 Federal Building
                                                  121 Spring Street, SE
                                                  Gainesville, GA 30501
                                                      678−450−2700

In     Glenn Michael Heagerty Jr.                           Case No.: 20−21593−jrs
Re:                                                         Chapter: 13
                                                            Judge: James R. Sacca
       Debtor(s)

                                             NOTICE OF DEFICIENCY

You are hereby notified that Document # 15 filed on December 7, 2020, is deficient for the following reasons:

The required filing fee was not paid. (28 U.S.C. 1930). Fee due: $32.00

Please remit required fee via cashier's check or money order payable to the Clerk, U. S. Bankruptcy Court, or through
the Payment of Fees event if you are a registered ECF participant. Checks from a debtor cannot be accepted.
Payments may also be made online at:https://www.ganb.uscourts.gov/online−payments .


Failure to timely remedy the deficiency noted above may delay prompt administration of the case, including, but not
limited to, the timely entry of the debtor's discharge. If this matter is pending before the Court, this Notice of
Deficiency does not alter any pending deadlines or remove scheduled hearings from the Court's calendar.



Date: 12/29/20                                          M. Regina Thomas
                                                        Clerk of Court

                                                        By: Shannon Morris
                                                        Deputy Clerk
Form 431 − Notice of deficiency 11−2020
        Case 20-21593-jrs                  Doc 34 Filed 12/31/20 Entered 01/01/21 01:03:56                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 2
                                                               United States Bankruptcy Court
                                                                Northern District of Georgia
In re:                                                                                                                  Case No. 20-21593-jrs
Glenn Michael Heagerty Jr.                                                                                              Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-8                                                   User: morriss                                                               Page 1 of 1
Date Rcvd: Dec 29, 2020                                                Form ID: 431                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 31, 2020:
Recip ID                 Recipient Name and Address
db                     + Glenn Michael Heagerty, Jr., 2890 Willow Wisp Way, Cumming, GA 30040-7183

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 31, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 29, 2020 at the address(es) listed
below:
Name                               Email Address
Lisa F. Caplan
                                   on behalf of Creditor WILMINGTON SAVINGS FUND SOCIETY FSB lcaplan@rubinlublin.com,
                                   akhosla@rubinlublin.com;nbrown@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf.courtdrive.com

Nancy J. Whaley
                                   ecf@njwtrustee.com


TOTAL: 2
